Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                CASE NO. 18-CV-61117-BLOOM-VALLE

  STEVEN BENTON AUBREY and
  BRIAN EDWARD VODICKA,

                  Plaintiffs,

  v.

  D MAGAZINE PARTNERS, L.P. et al.,

              Defendants.
  _________________________________________/

       CITY DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
                FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

         Defendants City of Dallas (“City”), 1 Scott Sayers, and Robert Ermatinger (collectively, the

  “City Defendants”), hereby respond in opposition to Plaintiffs’ Motion for Leave to File First

  Amended Complaint (“Motion”) (ECF No. 106).

                                             Introduction

         Plaintiffs’ Motion for Leave to File First Amended Complaint should be denied as futile

  because it fails to cure the fundamental jurisdictional defects in the Complaint. There is a complete

  lack of facts underlying Plaintiffs’ claims to establish personal jurisdiction over the City

  Defendants—or any of the Defendants. Nothing in the proposed First Amended Complaint

  changes that.

         The Motion should also be denied because no new facts are alleged to overcome the Texas



  1
   As Plaintiffs concede (ECF No. 83, at p. 8), the Dallas Police Department is not an independent
  entity subject to suit. The “City” includes the City of Dallas and the Dallas Police Department.


                                                   1
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 2 of 12



  Tort Claims Act and Monell’s pleading requirements, demonstrating that all of Plaintiffs’ proposed

  state-law claims, and all of Plaintiffs’ proposed federal claims against the City, are futile. As to

  the defamation claims specifically, the proposed First Amended Complaint shows on its face that

  those claims are time-barred.

         Moreover, all of the Defendants have expended considerable time and resources in fully

  briefing motions to dismiss Plaintiffs’ Complaint, which motions are still pending. Allowing

  Plaintiffs’ late amendment would cause these efforts to be wasted. Therefore, the Motion for Leave

  to Amend should be denied in favor of ruling on the pending motions to dismiss.

                                              Argument

     1. The Proposed Amendment is Futile.

         Plaintiffs’ proposed First Amended Complaint is futile because, like the Complaint, it fails

  to allege any basis for the Court to exercise personal jurisdiction over the City Defendants—or

  over any of the Defendants. Under these circumstances, the Motion should be denied.

          A. Amendments should be denied as futile for failing to cure jurisdictional defects.

         “[A] district court may properly deny leave to amend the complaint under Rule 15(a) when

  such amendment would be futile.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262–63 (11th

  Cir. 2004) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). The Eleventh Circuit has found that

  “‘denial of leave to amend is justified by futility when the complaint as amended is still subject to

  dismissal.’” Id. (quoting Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir.1999)).

         A motion for leave to amend is properly denied as futile when the proposed amended

  complaint fails to cure jurisdictional defects in the original complaint. See, e.g., Mason v.

  McPhillips, Shinbaum & Gill, 454 F. App’x 758, 760 (11th Cir. 2011) (concluding the district

  court did not err by denying a motion for leave to amend as futile where the plaintiff’s claims, even



                                                   2
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 3 of 12



  as amended, still did not raise a federal question); Johnson v. Regions Mortg., 503 F. App’x 810,

  811 (11th Cir. 2013) (concluding the district court did not abuse its discretion in denying plaintiff’s

  motion for leave to amend as futile, where the proposed amended complaint “d[id] not allege any

  violations of federal statutes, and it fail[ed] to state a claim for constitutional violations under 42

  U.S.C. § 1983 because it allege[ed] only private conduct”).

         As to personal jurisdiction specifically, district courts often refuse to allow amendments as

  futile when the proposed amended complaint lacks sufficient allegations of personal jurisdiction.

  See, e.g., Barnett v. Carnival Corp., No. 06-22521-CIV, 2007 WL 1526658, at *1 (S.D. Fla. May

  23, 2007) (granting motion to dismiss and denying without prejudice an incorporated motion for

  leave to amend “[b]ecause any amendment to allege grounds to assert personal jurisdiction based

  on the facts of this case, as they are now known, would be futile”); Martinec v. Party Line Cruise

  Co., No. 07-80098-CIV, 2007 WL 3197610, at *1 (S.D. Fla. Oct. 29, 2007) (vacating an order

  granting leave to amend where the amended complaint sought to add a party plaintiff but failed to

  make jurisdictional allegations as to that party); CCTV Outlet, Corp. v. Desert Sec. Sys. L.L.C.,

  No. 17-60928-CIV, 2017 WL 5640717, at *4 (S.D. Fla. Aug. 7, 2017) (dismissing complaint for

  trademark infringement with prejudice, and finding leave to amend was unwarranted because

  “[g]iven the passive nature of Defendants’ website and Defendants’ lack of any other meaningful

  contacts with Florida, any amendment to the Complaint in an attempt to establish personal

  jurisdiction would be futile.”).

         The Middle District’s opinion in Richards v. Financial Services Authority is instructive

  here, as persuasive authority. In Richards, a pro se Plaintiff commenced an action in the Middle

  District of Florida against the Financial Services Authority (“FSA”)—an independent non-

  governmental body based in the United Kingdom. Richards v. Fin. Servs. Auth., No. 5:09-CV-




                                                    3
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 4 of 12



  447-OC-32GRJ, 2010 WL 2652509, at *5 (M.D. Fla. May 28, 2010), report and recommendation

  adopted, No. 509-CV-447-OC-32GRJ, 2010 WL 2652513 (M.D. Fla. July 1, 2010). The action

  arose out of an alleged international financial “scam” that involved the transfer of money into the

  plaintiff’s bank account in Florida. Id. The court ultimately denied a motion for leave to amend

  and concluded there was “a complete failure to demonstrate a factual basis for personal

  jurisdiction”—exactly the situation in the instant case. Id.

         Specifically, the FSA moved to dismiss based on a lack of personal jurisdiction, and

  submitted sworn declarations contesting personal jurisdiction. One of the declarations stated “the

  FSA is not licensed to and does not transact any business in Florida.” Id. at *3. 2 In response, the

  plaintiff “offered nothing to refute the uncontroverted evidence demonstrating that the FSA had

  nothing whatsoever to do with the alleged scam.” Id.

         The district court agreed there was no personal jurisdiction: “all of the events described in

  the Complaint allegedly occurred in Europe and are completely unconnected to any contacts or

  actions of the FSA in Florida. Consequently, the FSA is not subject to personal jurisdiction under

  any possible theory or argument.” Id. at *2. Nevertheless, in response to FSA’s motion to dismiss

  for lack of personal jurisdiction, the plaintiff requested leave to amend to set forth “the foundations

  for judicial personal jurisdiction.’” Id. at * 5. The court rejected this request for leave to amend,

  stating the following:

         While the Court normally would provide a pro se litigant with an opportunity to
         amend a complaint, the defect in the Complaint is not simply the failure to plead a

  2
    The declaration also included sworn statements that the FSA “has no employees or agents in
  Florida; has no registered agent in Florida; has no office, mailing address or telephone number in
  the State of Florida; does not own, lease, use or possess any real or personal property situated
  within Florida; has never maintained any bank or brokerage accounts located in Florida; none of
  the FSA’s directors reside or work in the Florida nor have the directors held a meeting in Florida;
  and the FSA does not derive income from any investment in Florida, any property in Florida or
  any business conducted in Florida.” Id.


                                                    4
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 5 of 12



         basis for personal jurisdiction but a complete failure to demonstrate a factual basis
         for personal jurisdiction. . . . Thus, in view of the fact that the Plaintiff has failed
         to produce even a scintilla of evidence that the FSA had any involvement with any
         of the events which form the basis of the Complaint—and Plaintiff has failed to
         produce anything remotely suggesting that the FSA has any substantial connection
         to the State of Florida that would give rise to personal jurisdiction—granting the
         Plaintiff leave to amend would be a waste of time and a futile exercise.

  Id. (emphasis added).


          B. Plaintiffs’ proposed First Amended Complaint fails to cure the jurisdictional
             defects of the Complaint.

         Although the proposed First Amended Complaint adds some new allegations, and

  appropriately drops the Dallas Police Department and Dallas County Sherriff’s Department as

  parties, 3 it presents the same jurisdictional defects as the Complaint: there is no personal

  jurisdiction over the City Defendants.

         Like the Complaint, the proposed First Amended Complaint is based on events that

  occurred entirely in Texas. For example, Plaintiffs have added numerous new allegations

  characterizing their seizure in Texas as a “Stake-Out and High-Risk Apprehension of Suspects.”

  ECF No. 106, at p. 29 ¶ 116 et seq. Plaintiffs have also attempted to mildly embellish some of the

  allegations surrounding the alleged uses of force, now alleging Plaintiffs were “aggressively forced

  down on the concrete” (id. at p. 35 ¶ 122)—a minor revision to their Complaint, which alleges




  3
    It is difficult to discern precisely all of the differences between the Complaint and the proposed
  First Amended Complaint, because Plaintiffs’ Motion for Leave to Amend does not explain what
  the proposed amendments consist of.


                                                    5
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 6 of 12



  they were simply “down on the concrete” (ECF No. 1 ¶ 151). But again, this does not change the

  fact that, under Plaintiffs’ own allegations, all of this took place in Texas.

           The proposed First Amended Complaint also does not contain any factual allegations to

  contradict the declarations of Ermatinger and Sayers (attached to the City Defendants’ Motion to

  Dismiss), which show a lack of any contacts with Florida as would justify personal jurisdiction.

           Only a few allegations in the proposed First Amended Complaint appear to be entirely

  new; but they do not amount to allegations of personal jurisdiction over the City Defendants.

  Among the new allegations are that Defendant Schoettmer—not one of the City Defendants—

  served thirteen subpoenas, copies of which Plaintiffs received in Florida, in apparent collection or

  investigatory efforts arising out of Texas litigation. ECF 106, at p. 43 ¶ 203 et seq. Plaintiffs

  attempt to tie these allegations to the City Defendants by alleging the City Defendants gave

  Schoettmer Plaintiffs’ private information without which Schoettmer would not have been able to

  serve the subpoenas. Id. at p. 43 ¶ 204.

           These new allegations fail to change the jurisdictional picture at all. By Plaintiffs’ own

  allegations, the City Defendants’ taking of Plaintiffs’ information occurred in Texas, and they do

  not allege any of the City Defendants are the ones who sent subpoenas into Florida. Thus, there

  remains a complete absence of facts alleging the City Defendants have made any contacts with

  Florida as would justify personal jurisdiction over them.

           Another new feature of the proposed First Amended Complaint is that Plaintiffs have

  replaced former Count IV (Private Property Taken for Public Use) with a new Count VI for

  Conversion. ECF No. 106, at p. 66. 4 This new Count VI fails to change the jurisdictional picture.

  The alleged “conversion” consists of the same searches and seizures underlying Plaintiffs’



  4
      Otherwise, all of Plaintiffs’ Counts remain the same—they have only been renumbered.


                                                     6
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 7 of 12



  attempted federal claims. See ECF No. 106, at p. 67 ¶ 298. All of this alleged conduct took place

  in Texas. 5

          What may be said of the plaintiff in Richards may be said of Plaintiffs here: “the defect in

  the Complaint is not simply the failure to plead a basis for personal jurisdiction but a complete

  failure to demonstrate a factual basis for personal jurisdiction.” 2010 WL 2652509, at *5. The

  proposed First Amended Complaint does not change this. 6

          Therefore, Plaintiffs’ Motion for Leave to Amend should be denied as futile.

      2. Plaintiffs’ proposed First Amended Complaint fails to overcome the Texas Tort
         Claims Act or to satisfy Monell’s pleading requirements. 7

          As an additional ground for the futility of the proposed First Amended Complaint, nothing

  therein alters the analysis that all of Plaintiffs’ state-law claims are barred under the Texas Tort

  Claims Act, as explained in the City Defendants’ pending Motion to Dismiss. ECF No. 53, at

  pp. 13–15. No new waiver of sovereign immunity is alleged. No new facts are alleged that would

  support the application of any state law other than Texas law. Nothing changes the fact that

  Plaintiffs elected to sue both the City of Dallas and individual City officials together, which




  5
   Plaintiffs’ new Count VI for conversion is futile for the additional reason that Plaintiffs would
  be barred from pursuing it against the City Defendants under the Texas Tort Claims Act, as
  explained in the City Defendants’ pending Motion to Dismiss. ECF No. 53, at pp. 13–15.
  6
    It is clear from the lack of factual allegations concerning Florida contacts, and the fact that all
  relevant conduct underlying Plaintiffs’ claims occurred in Texas, that Plaintiffs’ proposed
  amendment is futile for the additional reason that, like the Complaint, it fails to show venue is
  proper in the Southern District of Florida.
  7
    In the interests of judicial economy, the City Defendants do not want to argue futility by turning
  this Response into what would in essence be a lengthy motion to dismiss the proposed First
  Amended Complaint. But the issues of the Texas Tort Claims Act and Monell bear discussion here
  because those issues are, like personal jurisdiction, significant threshold issues that serve to bar
  most if not all (as in the case of personal jurisdiction) of Plaintiffs’ claims, demonstrating the
  futility of the proposed amendment.


                                                   7
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 8 of 12



  requires dismissal of the individual officials under the Texas Tort Claims Act. Thus, all of

  Plaintiffs’ attempted state-law claims in the proposed First Amended Complaint are futile.

          The proposed First Amended Complaint also fails to contain any new factual allegations

  of a municipal custom or policy, demonstrating the futility of Plaintiffs’ federal claims against the

  City of Dallas under Monell, as explained in the City Defendants’ Motion to Dismiss. ECF No.

  53, at 16.

      3. The proposed First Amended Complaint shows on its face that Plaintiffs’ claims for
         defamation are time-barred.

          Another reason Plaintiffs’ Motion for Leave to Amend should be denied as futile is that it

  shows on its face that Plaintiffs’ defamation claims are time-barred.

          As revealed in Plaintiffs’ Responses to the City Defendants’ Motion to Dismiss (ECF Nos.

  81 & 83), and as addressed in the City Defendants’ Reply thereto (ECF No. 89), Plaintiffs are

  pinning their jurisdictional arguments almost entirely on alleged contacts relating to their

  defamation claims. Plaintiffs’ reliance on defamation as a jurisdictional basis for this action is all

  the more reason to regard the proposed First Amended Complaint as futile. One of the few things

  the proposed First Amended Complaint clarifies is that the articles on which Plaintiffs base their

  defamation claims against the City Defendants were published in April 2017. ECF 106, at p. 145

  ¶ 212. This action was not commenced until May 17, 2018, after the expiration of Texas’ one-year

  statute of limitations for defamation claims. See Tex. Civ. Prac. & Rem. Code Sect. 16.002.

          Thus, on the face of the proposed First Amended Complaint, Plaintiffs’ defamation claims,

  on which they now pin their jurisdictional arguments, are time-barred. Therefore, Plaintiffs’

  Motion for Leave to Amend should be denied as futile.




                                                    8
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 9 of 12



     4. Granting Plaintiffs’ Motion would unduly prejudice Defendants.

         The Motion should be denied because, under the circumstances, granting the Motion before

  ruling on Defendants’ pending motions to dismiss would unduly prejudice Defendants. Undue

  prejudice is among the grounds a court may rely on to deny a motion for leave to amend. Maynard

  v. Bd. of Regents of Div. of Universities of Fla. Dep’t of Educ. ex rel. Univ. of S. Fla., 342 F.3d

  1281, 1287 (11th Cir. 2003).

         The Defendants have fully briefed motions to dismiss the Complaint. The first of these

  motions, by Defendant Moye, was filed July 30, 2018. The last motions to dismiss were filed

  September 9, 2018, and Plaintiffs failed to move for leave to amend within 21 days of that date.

  See Fed. R. Civ. P. 15. Plaintiffs also failed to include a memorandum of law in their Motion, as

  required by Local Rule 7.1(a)(1)—except to cite Federal Rule of Civil Procedure 15—or even

  provide an explanation as to why Plaintiffs are seeking leave to amend or what exactly they are

  amending.

         A significant duplication of effort would be required if Defendants had to respond to the

  proposed First Amended Complaint before receiving a ruling on the pending motions to dismiss.

  For example, in the pending briefing on the City Defendants’ Motion to Dismiss, Plaintiffs

  conceded that Count V of the Complaint (Deprived of Liberty Without Due Process of Law)

  should be dismissed. ECF No. 83, at p. 22. Yet in their proposed First Amended Complaint, that

  Count is still there (re-numbered as Count VII), and still asserted against the City Defendants. ECF

  No. 106, at p. 68. Plaintiffs conceded that Count VII of the Complaint (Presumption of Innocence)

  should be dismissed against all Defendants except Defendant Moye. ECF No. 83, at p. 22. Yet in

  their proposed First Amended Complaint, that count is still there (re-numbered as Count IX), and

  still asserted against the City Defendants. ECF No. 106, at p. 70.




                                                   9
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 10 of 12



          Furthermore, as already explained throughout this Response, Plaintiffs’ claims and the

   allegations made in support are essentially the same. What new allegations are added do not alter

   the analysis, or provide much by way of new factual matter or legal theory that Defendants would

   have to address. If Defendants had to respond to the Proposed First Amended Complaint, it would

   be an exercise in having to go through much of this all over again.

          Therefore, granting the Motion for Leave to Amend before a ruling on the pending motions

   to dismiss would cause an undue burden on Defendants. The Motion should be denied.

                                              Conclusion

          This action was, and remains, about a Texas murder investigation, involving defendants

   from Texas, as well as actions and statements made in Texas. The crux of the allegations, even in

   the proposed First Amended Complaint, all occurred while the Plaintiffs were Texas residents.

   There remains no alleged connection to Florida other than Plaintiffs’ decision to move here after

   every act asserted against the City Defendants occurred. The proposed First Amended Complaint

   fails to add anything that would state even a prima facie case of personal jurisdiction in Florida

   over any of the City Defendants. Therefore, Plaintiffs’ Motion for Leave to Amend, at least as to

   Plaintiffs’ claims against the City Defendants, should be denied.



                                                        Respectfully submitted,

                                                        WEISS SEROTA HELFMAN
                                                         COLE & BIERMAN, P.L.
                                                        Attorneys for the City
                                                        2525 Ponce de Leon Blvd., Suite 700
                                                        Coral Gables, Florida 33134
                                                        Telephone:     (305) 854-0800
                                                        Facsimile:     (305) 854-2323

                                                        By:    /s/ Joseph H. Serota


                                                   10
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 11 of 12




                                                         JOSEPH H. SEROTA
                                                         Florida Bar No. 259111
                                                         Primary: jserota@wsh-law.com
                                                         Secondary: lmartinez@wsh-law.com

                                                         ERIC P. HOCKMAN
                                                         Florida Bar No. 064879
                                                         Primary: ehockman@wsh-law.com
                                                         Secondary: szavala@wsh-law.com

                                                         RICHARD B. ROSENGARTEN
                                                         Florida Bar No. 0106169
                                                         Primary: rrosengarten@wsh-law.com
                                                         Secondary: szavala@wsh-law.com

                                         Certificate of Service

          I certify that on October 29, 2018, this document was electronically filed with the Clerk of

   Court using CM/ECF, and is also being served by U.S. Mail (or via CM/ECF if they have obtained

   authorization) upon all pro se plaintiffs and defendants identified on the below service list.

                                                 By:     /s/ Joseph H. Serota

                                               Service List

            Steven B. Aubrey                                Brian E. Vodicka
            2601 NW 3rd Ave                                 2601 NW 3rd Ave
            Wilton Manors, FL 33311                         Wilton Manors, FL 33311
            (512) 666-8004                                  (954) 716-9375
            defamationperse@gmail.com                       defamationperse@gmail.com
            Plaintiff Pro Se                                Plaintiff Pro Se

            Stephen Charles Schoettmer, Esq.                Demetri Anastasiadis
            4305 W. Lovers Lane                             Assistant Attorney General of Texas
            Dallas, TX 75209                                Law Enforcement Defense Division
            (214) 228-8792                                  Office of the Attorney General
            Steve.schoettmer1@gmail.com                     P.O. Box 12548
            Defendant                                       Austin, Texas 78711
                                                            (512) 463-2080




                                                    11
Case 0:18-cv-61117-BB Document 112 Entered on FLSD Docket 10/29/2018 Page 12 of 12



         Peter L. Harlan, Assistant District         Tiernan Cole, Esq.
         Attorney                                    Assistant Attorney General
         133 N. Riverfront Blvd. 1319                Office of Attorney General of Florida
         Dallas, Texas 75207                         110 SE 6th Street, FL 10
         (512) 653-3690                              Fort Lauderdale, FL 33301
         Attorney for Defendants Melinda C.          (954) 712-4600
         Urbina, Dallas County Sheriff               Tiernan.cole@myfloridalegal.com
         Department and Dallas County,               Gwendolyn.hinton@myfloridalegal.com;
         Texas                                       Martine.legagneur@myfloridalegal.com
                                                     Attorney for Defendant Judge Eric
                                                     Vaughn Moye

         Dana J. McElroy, Esq.
         Thomas & Locicero PL
         915 Middle River Drive, Suite 309
         Fort Lauderdale, FL 33304
         (954) 703-3416
         dmcelroy@tlolawfirm.com

         Jason P. Bloom, Esq.
         2323 Victory Avenue, Suite 700
         Dallas, Texas 75219
         (214) 651-5000

         Attorneys For D Magazine
         Partners, L.P. D/B/A
         D Magazine; Magazine Limited
         Partners, L.P.; Allison Media, Inc.;
         and Jamie L. Thompson




                                                12
